Case 2:17-cv-02120-JPM-egb Document 167 Filed 12/14/18 Page 1 of 3                   PageID 6454



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TENNESSEE
                                        WESTERN DIVISION

                                                     )
                                                     )
 ACLU OF TENNESSEE, Inc.                             )
                                                     )
                                                     )
                                                     )
          Intervening Plaintiff,                     )
 v.                                                  )     No. 2:17-cv-02120-jpm-DKV
                                                     )
 THE CITY OF MEMPHIS,                                )
                                                     )
          Defendant.                                 )


                                MOTION FOR STATUS CONFERENCE

          The Defendant, the City of Memphis ("the City"), by and through undersigned counsel,

 hereby moves the Court to set a brief status conference to clarify several procedural questions

 raised by the Court's Order Establishing Final Protocol for Monitor Selection Process (ECF No.

 165), and how the monitor impacts the City’s Motion to Modify.

          Because the Court has ordered the monitor nominees to submit materials by noon on

 Wednesday, December 19, 2018, the City respectfully requests this status conference as soon as

 possible.

          The City hereby requests the Court to hold a telephonic status conference at the Court’s

 earliest convenience.




                                            Page 1 of 3
 4851-0362-0226v1
 2545600-000230 12/14/2018
Case 2:17-cv-02120-JPM-egb Document 167 Filed 12/14/18 Page 2 of 3                 PageID 6455




                                                   Respectfully Submitted,

                                                   BAKER, DONELSON, BEARMAN,
                                                   CALDWELL & BERKOWITZ, P.C.

                                                   s/ Jennie Silk
                                                   Buckner Wellford (#9687)
                                                   R. Mark Glover (#6807)
                                                   Lawrence Laurenzi (#9529)
                                                   Jennie Vee Silk (#35319)
                                                   Mary Wu Tullis (#31339)
                                                   165 Madison Avenue, Suite 2000
                                                   Memphis, Tennessee 38103
                                                   Telephone (901) 526-2000
                                                   E-mail: bwellford@bakerdonelson.com
                                                           mglover@bakerdonelson.com
                                                           llaurenzi@bakerdonelson.com
                                                           jsilk@bakerdonelson.com
                                                           mtullis@bakerdonelson.com

                                                   Attorneys for Defendant, The City of
                                                   Memphis



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 14, 2018 the foregoing will be served by this Court’s
 ECF system to:


          Thomas H. Catelli, Esq.
          Mandy Floyd, Esq.
          ACLU Foundation of Tennessee
          Post Office Box 120160
          Nashville, Tennessee 37212
                                                   /s Jennie Silk
                                                   Jennie Silk




                                          Page 2 of 3
 4851-0362-0226v1
 2545600-000230 12/14/2018
Case 2:17-cv-02120-JPM-egb Document 167 Filed 12/14/18 Page 3 of 3                    PageID 6456



                             CERTIFICATE OF CONSULTATION

         Pursuant to Local Rule 7.2(a)(B), on December 14, 2018, Jennie Silk, communicated
 with counsel for Intervening Plaintiff, Thomas Castelli, via telephone regarding the relief sought
 in this motion. Mr. Castelli advised that the Intervening Plaintiff does not object to the relief
 sought in this Motion.

                                                     s/ Jennie Vee Silk
                                                     Jennie Vee Silk




                                            Page 3 of 3
 4851-0362-0226v1
 2545600-000230 12/14/2018
